DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 03/29/2022, responding to the 12/29/2021 non-final/final office action provided in rejection of claims 1-20.
3.	Claims 1-5, 9, 11, and 14-20 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Drawings submitted on 11/16/2020 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/18/2022 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.

Response to Arguments
Applicant's arguments filed 5/6/2022, in particular pages 7-13, have been fully considered. In light of the amendment of claims 1,9, 15 and 19, the Previous Action's rejections of those claims under 35 U.S.C. § 112 are hereby withdrawn. However applicant’s arguments rejection udder 35 U.S.C. § 102 and 103 not persuasive for the following reasons.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues that Deng fails to teach, suggest, or otherwise enable one of ordinary skill in the art as to: "monitoring user inputs from a plurality of users to a cloud computing environment so 
as to detect...respective requests to install [a] locale," and "automatically adding the locale to installation list upon detecting that [a] demand score [in response to locale installation requests from the plurality of users] satisfies [a] demand threshold" as recited by amended claim 1. (Remarks, page 9)
	Examiner respectfully disagrees. Deng teaching the client computer 102 does not dedicated just for one user input. Deng teach at par. 0018, Input methods can allow any data to be received as an input which can allow users (i.e. plurality of users) to enter characters … . Deng discloses at paragraph 0033, … The input method server list 222 may point to local copies of the input method. For example, if the input method is located on a partition of the memory 112, then the input method server list 222 may point to a different user (i.e. plurality user) on the same client computer 102. Further at paragraph 0043 states … a client computer 102, a server 304, and a network 306. The server 304 may be optional and the client computer 102 may be the primary computer, … more than one server 304 may exist in the system 300. In the shown embodiment, the server 304 may have one or more server locations; 304A, 304B, and 304C. Each server location, e.g., 304A, may have one or more input method file packages 216 or locale file packages 214. Further at paragraph 0044, … Additionally, various embodiments of the system 300 may include a plurality of client computers 102 and a plurality of networks 306. Furthermore, at paragraph 0048 discloses … the geographic location or browsing history may be compared to other users (i.e. plurality of users)  to determine popular input methods. For example, an input method 218 may be considered stale if the user has a geographic location of a particular region of a country, e.g., determined by IP address or GPS, where a majority of users (i.e. plurality of users) use a particular input method.  Further, see pars. 0026, 0037, and 0070. 

Deng fails to disclose all of the limitations of claims 3, 15, and 19 as amended herein. For example, Deng is silent regarding the use of a sliding window of time, so it follows that Deng likewise fails to teach "monitoring the user inputs during a sliding window of time" and fails to teach "reducing the demand score upon detecting that no request to install the locale has been detected during the sliding window of time" as recited by amended claims 3, 15, and 19. Thus, for at least this additional reason, Deng cannot anticipate claims 3, 15, and 19. (Remarks, page 10)
	Examiner respectfully disagrees. Applicant defines in the spec paragraph 0031,  “a sliding time window of m hours that reduces the demand score as detected requests age beyond m hours”. Deng discloses at least in paragraph 0081, “…. daemon 120 may give a higher weight to the WUBI input method from the time between the hours of 0900-1500 [i.e. a sliding window of time])”. Further at paragraph 0084 discloses, “… , the weight of language 710 may be reduced or eliminated, and the ROMANJI input method may be ranked higher than the PINYIN input method”, as cited in this office action.

With respect to the rejection of claims 4, 16, and 20 under 35 USC 103(a), Applicant further argues that Deng is silent regarding increasing a demand score by a first amount in response to a request from a user in a group and by a second amount in response to a request from a user not in the group. Thus, for at least this additional reason, Deng cannot anticipate claims 4, 16, and 20, or claim 5, which depends from claim 4. (Remarks, page 10-11)
	Examiner respectfully disagrees. Applicant’s spec paragraph 0082 discloses, “… In some such embodiments, the CDLM calculator 406 may weigh requests by certain designated users or user groups (e.g., root user or VIP group) higher than requests by other users for purposes of calculating demand, higher than requests by other users”. That is, high profile user (i.e. certain user / first group) expectation of higher than requests than requests by other users (i.e. second group/low profile) user group/profile. Deng discloses at least paragraph 0058, … the user profile may show that the user used the WUBI input method four times but used the PINYIN input method only once which indicates that the WUBI input method is preferred by the user. In another example, the user profile may rank the WUBI input method over the PINYIN input method for Chinese in a structured list. The language used in the client computer 102 may be used to determine the influence method. Further at par. 0075, “The locale script may be a set of command lines or instructions that can be executed by the operating system of the locale aware cloud computing platform. The locale script may automate the execution of tasks that could alternatively be executed by an administrator and allows a user, other than the administrator, to set the preferred platform locale for their application.” Furthermore at par. 0084, due to Mandarin Chinese having a higher language 710 score than Japanese, the PINYIN input method may be ranked higher than the ROMANJI input method, even though the ROMANJI input method is accessed more times than the WUBI input method. In certain embodiments, the weight of language 710 may be reduced or eliminated, and the ROMANJI input method may be ranked higher than the PINYIN input method. Further at paragraph 0081, “…. daemon 120 may give a higher weight to the WUBI input method from the time between the hours of 0900-1500 [i.e. a sliding window of time])”. Further at paragraph 0084 discloses, “… , the weight of language 710 may be reduced or eliminated, and the ROMANJI input method may be ranked higher than the PINYIN input method”, as cited in this office action. It should be recognized by those of skill in the art that any number of request selections and update implement by the administrator or root user compare to endures).

With respect to the rejection of claims 5, 14, and 18 under 35 USC 103(a), Applicant further argues that Deng fails to disclose all of the limitations of claims 5, 14, and 18 as amended herein. For example, Deng is silent regarding containerized applications. Thus, for at least this additional reason, Deng cannot anticipate claims 5, 14, and 18. (Remarks, page 11)
	Applicant’s argument is moot in view new ground rejection. Applicant’s cites in the spec paragraph 0018, …A commonly used method of virtualization is container-based virtualization. Container-based virtualization, also called operating system virtualization, is an approach to virtualization in which a virtualization layer runs as an application within the operating system.  That is, Container-based virtualization is operating system virtualization. Jiang is relied on to teach containerized applications, see paragraphs 0050, 0085 and 0087 of Jiang. 

With respect to the rejection of claim 9 under 35 USC 103(a), Applicant further argues that Deng is silent regarding containerized applications. It follows that Deng likewise fails to teach "a list of locales that are automatically installed when an instance of a container is launched" and likewise fails to teach "storing, in a portion of a data table associated with a unique identifier of the container, data indicative of a number of the requests" as recited by amended claim 9. Thus, for at least this additional reason, Deng cannot anticipate claim 9. (Remarks, page 12)
	Applicant’s argument is moot in view new ground rejection, see paragraphs 0040, 0053, 0063-0064, 9975, and 0084-0086 of Jiang.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12 and 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (US 2014/0365966 A1).

As to claim 1, Deng discloses a computer-implemented method comprising: 
establishing a demand threshold for adding a locale (pars. 0073-0074, input method factors 220 are monitored, the method 411 may continue to operation 612. In operation 612, the usage metric of the input method factor 220 may be determined. Although usage metric is referred to throughout this disclosure. The usage metric can one type of metric. For example, other metrics may include performance metrics, or impact metrics in various embodiments. In certain embodiments, the usage metric may be a count of the input method factor 220. For example, the daemon 120 may determine the usage metric [i.e. demand threshold] …  The usage metric may be the number of times that an input method is invoked. The usage metric may be a statistical value. For example, if the input method WUBI is used sixty out ninety instances, while the input method PINYIN is used forty out of fifty instances, then the usage metric may favor the input method PINYIN. Further, see par. 0097) to an installation list (par. 0034, the rank of the input methods 218 may be stored in a separate file referred to as an input method rank 224. In certain embodiments, the input method rank 224 may be a file that lists the input method 218 along with a number value that corresponds with a rank. The input method rank 224 may also be a list of input methods 218 with a particular order. Further, see pars. 0040, 0070) based at least in part on selection data indicative of an input from a user (pars. 0076-077 and 0092, After the weight for each factor is determined, then the method 411 may proceed to operation 616. In operation 616, the daemon 120 may determine whether there is enough data from the input method factor usage metric and weight to produce a score (discussed below). In certain embodiments, the score may be the weight adjusted usage metric. In the mentioned embodiment, an absence of either the weight or usage metric for the input method factor 220 …  After the factor data is associated with the factor, the method 411 may proceed to operation 618. Operation 618 may include updating the input method portfolio 210 with the updated usage metric, weight, and score. In operation 618, the weight, and usage metric data for each input method factor 220 may be associated with the input method factor 220 in the input method portfolio 210. The input method factor 220 may be utilized by the daemon 120 … If the user rejects the primary input method and selects another input method, then the method 420 may continue to operation 910);
monitoring user inputs from a plurality of users to a cloud computing environment so as to detect user inputs from the plurality of users that include respective requests to install the locale (par. 0036, In the shown configuration, the daemon 120 may have an input method analyzer 226, an input method installation manager 228, and an input method portfolio manager 230. The daemon 120 may use the input method analyzer 226 to examine the input method factors 220 that occur as events in the client computer 102. For example, the analyzer 226 may analyze the web pages visited to determine the locale, which can be a set of cultural and linguistic preferences, and use the locale to narrow down a predicted input method. In another example, the analyzer 226 may monitor the input method used when drafting a document as well as the time spent using the input method. Further, see pars. 0018, 0027, 0039, 0048, 0071, 0073 and 0085. Examiner Note: multiple users [i.e. other users] perform input method that occur as events in the client computer 102, see pars. 0033, 0043, and Fig. 7); 
dynamically updating a demand score associated with the locale in response to ongoing detection of locale installation requests from the plurality of users during the monitoring of user inputs (par. 0051, … The input method daemon 120 may select a primary input method depending on the application used. For example, a user may use a primary input method of PINYIN for a web browser but use a primary KANA input method for a text-based chat program. In various embodiments, operation 414 may reorder the input method rank 224 using updated input method factors 220. For example, if the user selected the WUBI input method instead of the primary input method PINYIN in a particular application, then the input method daemon 120 may use the user input of the WUBI input method as an input method factor when reordering the input method rank 224. The presentation of the primary input method can occur in real-time where the input methods are continuously [i.e. dynamically] ranked and presented to the user as the input methods are ranked. Further, see pars. 0018, 0036, 0038-0039, 0048, 0071, 0073, 0077, 0078, 0085, 0097, figures 7, 9, claim 13. Examiner Note: multiple users [i.e. other users] perform input method that occur as events in the client computer 102, see pars. 0033, 0043, and Fig. 7); and 
automatically adding the locale to the installation list (par. 0034, the rank of the input methods 218 may be stored in a separate file referred to as an input method rank 224. In certain embodiments, the input method rank 224 may be a file that lists the input method 218 along with a number value that corresponds with a rank. The input method rank 224 may also be a list of input methods 218 with a particular order. Further at par. 0097, the user may also authorize the preferred input method installation manager 228 to automatically install the preferred input method if it is not available on the client computer 102. If the server 304 is active, then the preferred input method installation files may be obtained and the preferred input method may be installed. Further, see pars. 0021, 0040, 0048, 0053, 0069, 0070, 0081-0084) upon detecting that the demand score satisfies the demand threshold (demand score determine by combine score and rank. The higher rank satisfy the demand, pars. 0083-0084, the score is the product of the usage metric and the weight. The score may be used to determine the rank 716. The rank 716 may be determined by combining the scores of the factors. In the shown example, the four input methods are either Chinese, PINYIN and WUBI, or Japanese, ROMANJI and KANA. … Chinese having a higher language 710 score than Japanese, the PINYIN input method may be ranked higher than the ROMANJI input method, even though the ROMANJI input method is accessed more times than the WUBI input method. In certain embodiments, the weight of language 710 may be reduced or eliminated, and the ROMANJI input method may be ranked higher than the PINYIN input method. Further, see pars. 0058-0065; 0048, 0081-0082).  

As to claim 2, Deng discloses the method further comprising: 
automatically installing locales on the installation list when an application is launched in the cloud computing environment (par. 0027, the operation and components of the input method daemon 120 may be further described on FIG. 2. In various embodiments, the daemon 120 resides in the memory 112 or at a location accessible via a network [i.e. cloud]. The input method daemon 120 may be part of the operating system for the client computer 102.  0096-0097, … then the method 420 may continue to operation 920 where the preferred input method installation manager 228 installs the preferred input method. … installation manager 228 to automatically install the preferred input method if it is not available on the client computer 102. If the server 304 is active, then the preferred input method installation files may be obtained and the preferred input method may be installed. After the preferred input method is installed, then the method 420 may continue to operation 916 and the weight of the preferred input method. Further, see Fig. 9).

As to claim 3, Deng discloses the method wherein the monitoring of user input comprises monitoring the user inputs during a sliding window of time (“input from the time between the hours”) (par. 0081, the weight may be modified based on user interactions with the client computer 102. For example, if an IP address originates from Singapore, then the daemon 120 may assign a higher weight to the Singaporean Chinese locale. In another example, the user may use the WUBI input method to write personal documents but may use PINYIN to write work documents. In this example, the daemon 120 may give a higher weight to the WUBI input method from the time between the hours of 0900-1500 [i.e. a sliding window of time]), and wherein the method further comprises reducing the demand score upon detecting that no request to install the locale has been detected during the sliding window of time (par. 0084, due to Mandarin Chinese having a higher language 710 score than Japanese, the PINYIN input method may be ranked higher than the ROMANJI input method, even though the ROMANJI input method is accessed more times than the WUBI input method. In certain embodiments, the weight of language 710 may be reduced or eliminated, and the ROMANJI input method may be ranked higher than the PINYIN input method. Further, see pars. 0073-0074 and 0078). 

As to claim 4, Jiang discloses the method wherein the selection data specifies a group of users that are included in the plurality of users, and Page 2 of 14 Liu et aL. -- App[ication No. I7/098,599: Aitom' yDocket No. P202000650US 1wherein the updating of the demand score comprises: 
increasing the demand score by a first amount in response to a first locale installation request from a first user in the group of users, and increasing the demand score by a second amount that is less than the first amount in response to a second locale installation request from a second user in the plurality of users but not in the group of users (User profile detect certain user’s request and other user’s request. At par. 0058, … the user profile may show that the user used the WUBI input method four times but used the PINYIN input method only once which indicates that the WUBI input method is preferred by the user. In another example, the user profile may rank the WUBI input method over the PINYIN input method for Chinese in a structured list. The language used in the client computer 102 may be used to determine the influence method. Further at par. 0084, due to Mandarin Chinese having a higher language 710 score than Japanese, the PINYIN input method may be ranked higher than the ROMANJI input method, even though the ROMANJI input method is accessed more times than the WUBI input method. In certain embodiments, the weight of language 710 may be reduced or eliminated, and the ROMANJI input method may be ranked higher than the PINYIN input method. Further, see pars. 0073-0074 and 0078,  . Examiner Note: first amount of response from first user herein certain designated user and other user herein second user and further at Further at paragraph 0081, “…. daemon 120 may give a higher weight to the WUBI input method from the time between the hours of 0900-1500 [i.e. a sliding window of time])”. Further at paragraph 0084 discloses, “… , the weight of language 710 may be reduced or eliminated, and the ROMANJI input method may be ranked higher than the PINYIN input method”, as cited in this office action).  

As to claim 10, Deng discloses the method further comprising: 
detecting that the demand score satisfied the demand threshold (par. 0076, the weight for each factor is determined, then the method 411 may proceed to operation 616. In operation 616, the daemon 120 may determine whether there is enough data from the input method factor usage metric and weight to produce a score (discussed below). In certain embodiments, the score may be the weight adjusted usage metric. In the mentioned embodiment, an absence of either the weight or usage metric for the input method factor 220 may produce an absence of a score. For example, if the input metric factor is locale usage, the usage metric is undefined, and the weight is 40%, then the score may be undefined. If there is no score, then the method 411 may continue to operation 612 where the input method factor usage metric may be determined. If there is enough data to produce a score, then the method continues to operation 617. In operation 617, the score for the input method factor 220 may be determined by the daemon 120. Further, see pars. 0075, 0077-0079 and 0083); and
verifying, responsive detecting that the demand score satisfied the demand threshold (par. 0058-0065, The user profile may be checked by a simple authentication process to verify the user identity. The user profile may also be checked for user's preferred input method that may be obtained in operation 420. This may also include past instances of input method usage obtained in operation 418. For example, the user profile may show that the user used the WUBI input method four times but used the PINYIN input method only once which indicates that the WUBI input method is preferred by the user. In another example, the user profile may rank the WUBI input method over the PINYIN input method for Chinese in a structured list. …  UTF-8: Unicode encoded in UTF-8 scheme), that the locale is not already on the installation list and that the locale is not on a default locale list (par. 0076, the daemon 120 may determine whether there is enough data from the input method factor usage metric and weight to produce a score (discussed below). In certain embodiments, the score may be the weight adjusted usage metric. In the mentioned embodiment, an absence of either the weight or usage metric for the input method factor 220 may produce an absence of a score [i.e. not listed as default]. For example, if the input metric factor is locale usage, the usage metric is undefined, and the weight is 40%, then the score may be undefined.  Note: the default local list base on highest rank of usage, see pars. 0077, 0079, 0085, 0092).

As to claim 11, (a product claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, Deng discloses the computer program product wherein the stored program instructions are stored in a computer readable storage device in a data processing system (par. 0099, a computer program product accessible from a computer-usable or computer -readable storage medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer usable or computer readable storage medium can be any apparatus that can store the program for use by or in connection with the instruction execution system, apparatus, or device), and wherein the stored program instructions are transferred over a network from a remote data processing system (par. 0033, the input method file packages 216 and the locale file packages 214 contained in the file system 212 may not contain every file package available to the client computer 102. Consistent with embodiments, one or more remote servers (discussed further in FIG. 3) may have the file packages associated with a particular input method. The input method portfolio 210 may have an input method server list 222 to identify the location of the input method on a remote server. Further, par. 0045, The network 306 may communicate traditional block input/output (I/O), such as over a storage area network (SAN). The network 306 may also communicate file I/O, such as over a transmission control protocol/internet protocol (TCP/IP) network or similar communication protocol. In various embodiments, the system 300 comprises two or more networks 306).

As to claim 15, (the product claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the product claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, Deng a computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising (pars. 0023, 0099 of Deng): 
For remaining limitations see remarks regarding claim 1.

As to claim 19, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 are rejected under 35 U.S.C. 103 as being obvious over Deng et al. (US 2014/0365966 A1) in view of Olsen et al (US 2011/0209047 A1).

As to claim 6, Deng does not explicitly disclose detecting a user characteristic associated with a detected request to install the locale, and increasing the demand score based on the detected user characteristic.

However, Olsen discloses the method wherein the updating of the demand score comprises:
detecting a user characteristic associated with a detected request to install the locale, and increasing the demand score based on the detected user characteristic (par. 0085, FIGS. 7 and 8 describe exemplary systems and methods for implementing a variable language user interface based on retrieving language-related content from a central language server. The provision of a central language server obtains a number of benefits and advantages in implementing such systems and methods in accordance with the present disclosure. For example, the central language server can be used as a statistical gathering site for collecting information about the type and originating location of language requests. The collected statistics can be used to determine where updates or new language files may be most desirable or needed. The collected statistics may also be used for product tracking and deployment, as well as to determine how often products might be used. As another example, the system may be configured to provide a new language file to a user workstation whenever a user logs on, thereby providing events and indications that can be used to track product usage and deployment. In addition, particular web pages for a product that are used with the greatest frequency can be identified so that improvements to the user experience can be targeted, for example, by highlighting particular product features on high usage pages. Further at claim 8 and 19 provide determination of user characteristic by authorization credentials. Examiner Note: It should be recognized by those of skill in the art that any number of request selections and update implement by the administrator or root user compare to endures).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include detected request to install the locale, and increasing the demand score based on the detected user characteristic, as disclosed by Olsen for the purpose of generating the secure request using one or more of a public encryption key of a public/private key pair or secure authorization credentials.
Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over Deng et al. (US 2014/0365966 A1) in view of Olsen et al (US 2011/0209047 A1) in further view of Jiang et al (US 2016/0357581 A1).

As to claim 7, Deng does not explicitly disclose the method wherein the detecting of the user characteristic comprises detecting a root user.
However, Jiang discloses the method wherein the detecting of the user characteristic comprises detecting a root user (“administrator”) (see par. 0027; 0059; 0061-0069 and 0075 ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng and Olson to include program instructions to adjust the locale calculation associated with the request and factor in the detected types of users, as disclosed by Jiang, in order to handle the locale installation based on the type of user (see paragraph 0059 of Jiang).

As to claim 8, Jiang discloses the method wherein the increasing of the demand score based on the detected user characteristic comprises increasing the demand score by an amount greater than increases for non-root users (see par. 0027; 0059; 0061-0069 and 0075).  It would be obvious that the type of user as outlined in the above paragraphs in combination with Deng that creates a score would allow for increasing the score factoring in the type of user wanting the locale.  Further note that administrator selections are automatically installed while others are determined based on need / calculation, thus must be increased score compared to each other.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng and Olson to include program instructions to adjust the locale calculation associated with the request and factor in the detected types of users, as disclosed by Jiang, in order to handle the locale installation based on the type of user (see paragraph 0059 of Jiang).

Claims 5, 9, 13-14 and 18 are rejected under 35 U.S.C. 103 as being obvious over Deng et al. (US 2014/0365966 A1) in view of Jiang et al (US 2016/0357581 A1).
As to claim 5, Deng does not discloses the method automatically installing the locale while the locale is on the installation list when a containerized application is launched by any of the plurality of users in the cloud computing environment.
However, Jiang discloses the method further comprising: 
automatically installing the locale (par. 0064, PaaS platform is application centric, where the user of the PaaS platform should focus on the business logic of its application and the platform should provide as many conveniences as possible to the user, it would be advantageous for a locale aware cloud computing PaaS platform to automatically set the platform locale according to the locale of the application, such that language, time zone, date format, etc. automatically match the application's locale. Further, see pars. 0064 and 0075) while the locale is on the installation list when a containerized application is launched by any of the plurality of users in the cloud computing environment (par. 0087, .. . The three applications, a Java application with a locale of US, a node.js application with a locale of China, and a ruby application with a locale of Germany, have been pushed to the locale aware cloud computing platform. Each of the three applications may have been individually pushed to the platform. The exemplary Java application is depicted as executing in a first container, the first container may have been configured by the locale script for the US locale and the runtime environment in the first container is a Java runtime with the same US locale. The exemplary node.js application is depicted as executing in a second container, the second container may have been configured by the locale script for the China locale, and the runtime environment in the second container is a node.js runtime with the same China locale. The exemplary ruby application is depicted as executing in a third container, the third container may have been configured by the locale script for the German locale, and the runtime environment in the third container is a ruby runtime with the same German locale. The three containers are all running on the same operating system, but are isolated from each other in separate containers. The operating system is executing on a virtual machine. Further, see pars. 0050, 0085).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include method automatically installing the locale while the locale is on the installation list when a containerized application is launched by any of the plurality of users in the cloud computing environment, as disclosed by Jiang, because such inclusion will make the containers create on the same operating system and isolated from each other, therefore applications executing in separate containers (see paragraph 0085 of Jiang).

As to claim 9 Jiang discloses the method wherein the installation list is a list of locales locale that are automatically installed when an instance of a container is launched (Jiang at par. 0063, PaaS platform is application centric, where the user of the PaaS platform should focus on the business logic of its application and the platform should provide as many conveniences as possible to the user, it would be advantageous for a locale aware cloud computing PaaS platform to automatically set the platform locale according to the locale of the application, such that language, time zone, date format, etc. automatically match the application's locale. Further at par. 0087, .. . The three applications, a Java application with a locale of US, a node.js application with a locale of China, and a ruby application with a locale of Germany, have been pushed to the locale aware cloud computing platform. Each of the three applications may have been individually pushed to the platform. The exemplary Java application is depicted as executing in a first container, the first container may have been configured by the locale script for the US locale and the runtime environment in the first container is a Java runtime with the same US locale. The exemplary node.js application is depicted as executing in a second container, the second container may have been configured by the locale script for the China locale, and the runtime environment in the second container is a node.js runtime with the same China locale. The exemplary ruby application is depicted as executing in a third container, the third container may have been configured by the locale script for the German locale, and the runtime environment in the third container is a ruby runtime with the same German locale. The three containers are all running on the same operating system, but are isolated from each other in separate containers. The operating system is executing on a virtual machine. Further, see pars. 0064 and 0075, 0085-0086), 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include the method wherein the installation list is a list of locales locale that are automatically installed when an instance of a container is launched, as disclosed by Jiang, because such inclusion will make the containers create on the same operating system and isolated from each other, therefore applications executing in separate containers (see paragraph 0085 of Jiang).

As to claim 13, Deng discloses the computer program product wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising:
	wherein the monitoring of user inputs (Figs. 4-6, pars. 0026-0027, … the display device 118 is a graphical display such as a cathode ray tube (CRT) monitor, a liquid crystal display (LCD) monitor, or another type of display device. In particular embodiments, the display device 118 is configured to visually display the primary input method. In various embodiments, the display device 118 may be an alternate method of communicating. … The input method daemon 120 may be an application that the client computer 102 uses to perform the ranking, monitoring, and updating of the input method portfolio. Throughout the disclosure, the input method daemon 120 may be referred to periodically as the daemon 120. The operation and components of the input method daemon 120. Further, see pars. 0036, 0039, 0071, 0073 and 0085-0086) comprises storing, in a portion of a data table associated with a unique identifier of the container, data indicative of a number of the requests (see Figure 7; pars. 0027-0031, … the operation and components of the input method daemon 120 may be further described on FIG. 2. In various embodiments, the daemon 120 resides in the memory 112 or at a location accessible via a network. The input method daemon 120 may be part of the operating system for the client computer 102.  … the memory 112 may correspond to the memory of the client computer 102 depicted on FIG. 1. As depicted, the memory 112 may have an input method portfolio 210, and a file system 212. The input method portfolio 210 may have a listing of the input methods available to the user and a history of the input methods selected by the user. … The input method portfolio 210 may have a listing [i.e. number of request] of the input methods available to the user and a history of the input methods selected by the user. The user on the client computer 102 may access the input method portfolio 210 and use the input method portfolio 210 to determine the primary input method or determine a rank of input methods relative to each other. files and data stored in the files on the memory 112. The file system 212 generally allows a user to find, search for, and access the files stored on a storage device. Hence, in general, the file system 212 includes a database for the storage, hierarchical organization, manipulation, navigation, access, and retrieval of files and data associated with the files. … the input method file packages 216 and related locale file packages 214, but more file packages are possible. The input method file package 216 may be a file or group of files that contains the instructions for the client computer 102 to recognize a particular input. For example, the input method file package 216 for a WUBI input method, which is a type of Chinese language input method, may contain the different strokes available for the user and the corresponding Chinese Character values such as Unicode Code Point [i.e. unique identifier]. Examiner note: number of request identify by listing of quest history and primary input method or determine a rank of input methods. Input data / request store in file. file store in memory/database. Data / file can access by id/name i.e. unique ID in the container. Further, input method, which is a type of Chinese language input method, may contain the different strokes available for the user and the corresponding Chinese Character values such as Unicode Code Point [i.e. unique identifier]; see also par. 0079-0084).

Jiang discloses program instructions to meter use of the program instructions associated with the request (par. 0027, measured [i.e. meter] service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts). Resource usage [i.e. request] can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service); and 
program instructions to generate an invoice based on the metered use (par. 0051, resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing 82 provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include program instructions to meter use of the program instructions associated with the request and program instructions to generate an invoice based on the metered use, as disclosed by Jiang, because such inclusion will optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (see paragraph 0027 of Jiang).

As to claim 14, Deng does not discloses the computer program product further comprising: automatically installing locales on the installation list when a containerized application is launched in the cloud computing environment.

However, Jiang discloses the computer program product further comprising: automatically installing locales (par. 0064, PaaS platform is application centric, where the user of the PaaS platform should focus on the business logic of its application and the platform should provide as many conveniences as possible to the user, it would be advantageous for a locale aware cloud computing PaaS platform to automatically set the platform locale according to the locale of the application, such that language, time zone, date format, etc. automatically match the application's locale. Further, see pars. 0064 and 0075) on the installation list when a containerized application is launched in the cloud computing environment (par. 0087, .. . The three applications, a Java application with a locale of US, a node.js application with a locale of China, and a ruby application with a locale of Germany, have been pushed to the locale aware cloud computing platform. Each of the three applications may have been individually pushed to the platform. The exemplary Java application is depicted as executing in a first container, the first container may have been configured by the locale script for the US locale and the runtime environment in the first container is a Java runtime with the same US locale. The exemplary node.js application is depicted as executing in a second container, the second container may have been configured by the locale script for the China locale, and the runtime environment in the second container is a node.js runtime with the same China locale. The exemplary ruby application is depicted as executing in a third container, the third container may have been configured by the locale script for the German locale, and the runtime environment in the third container is a ruby runtime with the same German locale. The three containers are all running on the same operating system, but are isolated from each other in separate containers. The operating system is executing on a virtual machine. Further, see pars. 0050, 0085).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include the computer program product further comprising: automatically installing locales on the installation list when a containerized application is launched in the cloud computing environment, as disclosed by Jiang, because such inclusion will make the containers create on the same operating system and isolated from each other, therefore applications executing in separate containers (see paragraph 0085 of Jiang).

As to claim 18, (the system claim) recites substantially similar limitations to claim 14 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199